Citation Nr: 0707094	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  04-20 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty May 1968 through December 
1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board notes that the veteran's claim for a rating in 
excess of 50 percent for PTSD was previously remanded to the 
RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated October 2005.  


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
his symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
until July 2006.  Despite the untimely notice provided to the 
veteran concerning this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

Following a June 2002 notice letter, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 
disability rating and an effective date.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claim pertaining to PTSD has been granted, 
i.e., proven, and he was assigned an initial disability 
rating and an initial effective date, section 5103(a) notice 
is no longer applicable.  As a result, even if there was a 
notice error with respect to the duty to notify that occurred 
prior to the award of service connection and the assignment 
of a disability rating and an effective date, because the 
claim has already been proven and the purpose of section 
5103(a) has been satisfied, that error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate the claim for a higher rating by way 
of letters dated May 2003 and March 2005.  

The Board further notes that the veteran's service medical 
records and VA treatment records have been obtained.  The 
veteran was also provided with two VA PTSD examinations.  
Additionally, the veteran was afforded a hearing before the 
undersigned veterans law judge (VLJ) in July 2005.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


History

In a March 2003 rating decision, the RO granted service 
connection for PTSD, and assigned a rating of 30 percent, 
effective March 14, 2002.  The veteran submitted a notice of 
disagreement with the initial rating in April 2003.  In a 
statement of the case, dated March 2004, the RO granted the 
veteran a 50 percent rating, also effective March 14, 2002.  
In an April 2004 statement, the veteran asserted that his 
PTSD warranted a rating in excess of 50 percent.  

The veteran submitted numerous VA treatment reports dated 
February 1999 through October 2005 regarding treatment for 
various medical problems, including PTSD.  

The veteran was first evaluated for PTSD in April 2002, while 
admitted to the hospital to recover from a leg injury.  Upon 
evaluation, the veteran reported occasional nightmares, being 
disturbed when watching the movie Platoon for the first time, 
and feeling jumpy.  He also reported feelings of sadness 
since the September 11, 2001 attacks, and complained of 
decreased interest, poor sleep and some memory problems.  The 
veteran admitted to passive suicidal ideation in the past, 
but denied any current suicidal ideation.  He stated he had 
been married and divorced three times, and had little contact 
with his only daughter.  The examiner noted a history of 
substance abuse including alcohol use, occasional cannabis 
use, and past use of cocaine and amphetamines.  Objective 
findings revealed that the veteran's mood was stable and non-
depressed, but irritable at times.  His thoughts were 
organized, and he was not suicidal, homicidal, or psychotic.  
The examiner opined that there was no clear diagnosis of an 
anxiety or depressive disorder, but did provide a diagnosis 
of alcohol dependence.

In July 2002, and in conjunction with his claim for service 
connection for PTSD, the veteran submitted statements from 
his mother and his cousin reporting symptoms including sleep 
disturbance due to nightmares, excessive drinking, and 
problems controlling his temper.   

In October 2002, the veteran was afforded a VA examination in 
conjunction with his claim for service connection for PTSD.  
The veteran reported not being able to sleep at night due to 
dreams and that upon awakening from the dreams, he felt 
sweaty, shaky, and scared.  He stated that the frequency of 
the dreams ranged from occurring nightly to approximately 
once per week.  The veteran also reported avoiding thoughts, 
feelings, and activities related to the previous traumatic 
events by trying not to watch war movies, and not going to 
funerals.  The veteran also admitted to problems controlling 
his temper, being startled upon hearing sudden loud noises, 
and hypervigilance.  He stated that he got nervous around 
groups of people, and although he was involved with his 
church, that he had few friends.  The veteran also indicated 
that he was divorced three times, and had a 25 year old 
daughter with whom he spoke on the phone.  A past history of 
alcohol abuse was noted, along with a history of cocaine and 
amphetamine abuse, and occasional cannabis use.  

Mental status examination revealed that the veteran appeared 
clean, normally groomed, and walking with a cane.  He was 
cooperative, maintained good eye contact, and exhibited a 
normal range of psychomotor behavior.  His mood was good but 
he stated he felt a bit nervous.  His affect was anxious, 
mildly irritable and constricted.  Speech was clear and 
coherent, but pressured.  The veteran admitted to fleeting 
suicidal thoughts, stating he thought about it frequently but 
did not do anything about it.  He also reported that he 
thought of killing his ex-wife or burning her house because 
she stole a bag of antiques from him.  The veteran was alert 
and oriented, but attention and concentration were moderately 
compromised at best.  His intellect was average, and insight 
and judgment appeared to be fair.  The examiner provided 
diagnoses of PTSD, alcohol abuse, and cocaine and amphetamine 
abuse in remission by history.  A Global Assessment of 
Functioning (GAF) score of 50-58 was assigned.

A VA outpatient PTSD assessment dated November 2002, revealed 
that the veteran reported sleep disturbance, periods of 
hypervigilance, isolation, guilt, and difficulty with 
reminders and avoidance of the same.  He also complained of 
periods of increased anxiety when confronted with subsequent 
stressors and gave a good description of difficulty 
functioning after seeing a co-worker badly injured.  He did 
not endorse symptoms of severe depression and reported a 
fairly good appetite and energy level.  Upon objective 
examination, the veteran was appropriately dressed and 
groomed, with slightly increased psychomotor activity.  
Speech was slightly increased in rate at times.  He was 
friendly, cooperative and had good eye contact.  His mood was 
"up and down," and affect showed a good range.  No history 
of mania was present, and thoughts were logical and goal 
directed.  Additionally, there was no indication of overt 
psychosis or suicide attempts.  The examiner provided a 
diagnosis of PTSD related to combat and assigned a GAF score 
of 48.  A staff psychiatrist summarized this evaluation in a 
letter of the same date, and confirmed both the diagnosis of 
PTSD and the GAF score of 48.  

The veteran was granted Social Security disability benefits 
in February 2004.  The Social Security records indicated that 
the veteran was granted disability benefits based on his 
musculoskeletal disabilities.  The Social Security decision 
granting benefits noted the veteran's diagnosis of PTSD and 
further noted mental limitations including, mild restriction 
of activities of daily functioning, mild difficulties in 
maintaining social functioning, and moderate difficulties in 
maintaining concentration, persistence, or pace.  The VA 
records associated with the Social Security application are 
essentially duplicates of the veteran's VA records previously 
submitted in conjunction with his PTSD claim, and showed 
treatment for PTSD that reflected good attention, and 
logical, goal-oriented thought processes.  The evaluation 
conducted in conjunction with the veteran's Social Security 
application included complaints of loss of sleep, and noted 
the veteran's diagnosis of PTSD.  

A treatment report dated February 2004 revealed that the 
veteran reported sleeping an average of four to six hours per 
night, and had little physical activity during the day.  
Objective examination revealed the veteran was appropriately 
dressed and groomed with slightly increased psychomotor 
activity.  Speech slightly increased in rate at times.  He 
was friendly and cooperative.  His mood was up and down, and 
affect showed a good range.  His thoughts were logical and 
goal directed.  No psychosis or suicidal ideations were 
noted.  The examiner provided diagnoses of PTSD and alcohol 
dependence in partial remission, and assigned a GAF score of 
48.

A treatment report dated April 2004, noted fairly good 
results from medications, with improvement in sleep and 
irritability.  The veteran reported fewer nightmares and 
better communication.  He also indicated he had plans to 
increase his activity with fishing, and other activities if 
possible.  The examiner noted the veteran appeared 
appropriately dressed with a fairly good affective range.  
His thoughts were logical and goal directed with no evidence 
of psychosis or suicidal ideation noted.  The examiner noted 
diagnoses of PTSD, alcohol abuse, and chronic conditions, and 
assigned a GAF score of 51.

An August 2004 PTSD treatment report revealed that the 
veteran was sleeping an average of four hours per night, and 
reported an improved mood.  He also reported drinking much 
less alcohol, and that he bought two trucks to fix up.  He 
stated that he used his skills of fixing up his trucks to 
socialize with friends.  He was appropriately dressed with a 
fairly good affective range.  His thoughts were logical and 
goal directed with no evidence of psychosis or suicidal 
ideation noted.  The examiner noted diagnoses of PTSD, 
alcohol abuse, and chronic conditions.

Treatment record dated September 2004 noted that veteran was 
appropriately dressed, with fairly good affective range.  
Thoughts were logical and goal directed.  There was no 
psychosis or suicidal ideation.  The examiner noted no 
interim changes and provided diagnoses of PTSD and alcohol 
dependence.  

A July 2005 treatment note indicated the veteran reported 
feeling moody often, and that he drank a half case of beer 
per day.  Upon examination, the veteran was appropriately 
dressed and groomed with no abnormal movements.  His mood was 
anxious, his affect was restricted, and his thought processes 
were logical and goal directed.  There was no indication of 
suicidal or homicidal ideation, and no auditory or visual 
hallucinations.  The examiner noted a diagnosis of PTSD and 
assigned a GAF score of 51.

The veteran was afforded a hearing in July 2005.  At his 
hearing, the veteran reported PTSD symptoms including lack of 
sleep, getting only four to five hours of sleep per night 
with medication, nightmares about his Vietnam experience, 
feeling the need to isolate himself from others, bouts of 
nervousness, feeling depressed, and angry outbursts.  He also 
stated that he gave away his gun after an incident where he 
shot his dog because he was angry and upset.  The veteran 
also indicated that he was considering participating in a 
PTSD inpatient treatment program at the VA.  

The veteran was afforded a second VA PTSD evaluation in 
August 2006.  The veteran reported sleeping an average of 
three hours each night with medication, and being unable to 
sleep without his medication.  He also reported waking up 
secondary to nocturia.  He complained of being easily 
startled by unexpected noises, occasional dreams involving 
Vietnam, and almost daily intrusive thoughts about the war, 
specifically regarding friends that died in Vietnam.  While 
the veteran occasionally went to restaurants and stores, he 
stated that he generally avoided crowds and often someone 
else did his shopping for him.  The veteran reported living 
with a girlfriend, but also indicated he has not gotten along 
well with anyone for a long time, including his girlfriend.  
He also stated that he drank about 12 beers a day and smoked 
marijuana about two or three times a year.  

Upon objective examination, the veteran was cooperative but 
rather vague, and it was difficult for him to report specific 
information.  Eye contact was limited, some anxiety was 
noted.  Speech was within the normal limits with regard to 
rate and rhythm.  His mood was irritated, affect was 
appropriate to content, and thought processes and 
associations were logical and tight.  Memory was grossly 
intact and the veteran was oriented in all spheres.  The 
veteran did not report hallucinations, and no delusional 
material was noted.  His insight was somewhat limited but his 
judgment was adequate.  The veteran reported some suicidal 
ideation but denied any intent.  He also denied homicidal 
ideation.  The examiner provided a diagnosis of chronic PTSD 
and assigned a GAF score of 48.  The examiner opined that the 
veteran's symptoms were moderate in severity and had 
persisted over the years.  The examiner also concluded that 
the veteran's PTSD symptoms did not preclude him from the 
activities of daily living.


Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (2006).  
When evaluating the level of disability from a mental 
disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006), PTSD is 
rated under the General Rating Formula for Mental Disorders.  
To warrant an evaluation of 100 percent, there must be total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting himself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's PTSD is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9411.  After careful review of the medical evidence in light 
of the above-noted criteria, the Board finds that since the 
effective date of the grant of service connection for PTSD, 
the symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 50 percent rating.

The medical evidence of record shows that the veteran's PTSD 
has been characterized primarily by sleep disturbance, 
nightmares, hypervigilance, social isolation, avoidance of 
reminders, periods of increase anxiety, mood swings, passive 
suicidal ideations, decreased interest in activities, 
problems with temper control, irritability, and moderately 
comprised concentration and attention. 

There was no evidence of the following symptoms:  delusions; 
hallucinations; homicidal thoughts, ideations, plans or 
intent; impaired judgment, or thinking; obsessional rituals; 
illogical, obscure or irrelevant speech; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; or neglect of personal 
appearance or hygiene.  

The Board also notes that the GAF scores assigned in October 
2002 (50-58), November 2002 (48), February 2004 (48), April 
2004 (51), July 2005 (51), and August 2006 (48), alone do not 
provide a basis for the assignment of a higher disability 
rating for PTSD.  According to the Fourth Edition of American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illnesses.  The GAF score and the interpretation of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 
38 C.F.R. § 4.126(a).

GAF scores between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  While the veteran's GAF 
scores of 48 suggest a greater impairment than is 
contemplated by the 50 percent rating, the Board again notes 
that the veteran, collectively, has not manifested symptoms 
typically considered indicative of the level of impairment to 
warrant a 70 percent rating, to include:  homicidal ideation; 
delusions; hallucinations; impaired judgment, or thinking; 
obsessional rituals; illogical, obscure or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; or neglect 
of personal appearance or hygiene.  

As discussed above, the veteran does not experience the 
symptoms noted in the criteria for a 70 percent rating.  For 
example, while the veteran reported social isolation, he also 
reported using his skills acquired by fixing up trucks to 
socialize with friends, being involved with his church, and 
living with a girlfriend.  Additionally, while the August 
2006 VA examination noted some suicidal ideation, and 
somewhat limited insight, that the examiner noted there were 
no suicidal plans or intent and opined that the veteran's 
PTSD symptoms did not interfere with his daily living.  
Simply stated, when considered in light of the actual 
symptoms demonstrated, the assigned GAF score does not 
provide a basis, alone, for assignment of a higher rating for 
the veteran's psychiatric disability.  As documented above, 
the medical evidence reveals symptoms that reflect a level of 
impairment consistent with the current 50 percent rating.  

The criteria for the next higher 70 percent rating have not 
been met at any point since the March 14, 2002 effective date 
of the grant of service connection for PTSD.  There is no 
basis for a staged rating of the disability pursuant to 
Fenderson.  
Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for increase; the benefit-of-the doubt doctrine is 
inapplicable, and the claim for an increase must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

An initial rating in excess of 50 percent is denied.




____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


